MAINE	SUPREME	JUDICIAL	COURT	 	             	     	    					  				Reporter	of	Decisions	
Decision:	    2017 ME 96 
Docket:	      Cum-16-508	
Submitted	
		On	Briefs:	 April	27,	2017	
Decided:	     May	16,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               IN	RE	KAYLEIGH	P.	et	al.	
	
	
PER	CURIAM	

	     [¶1]		The	father	of	Kayleigh	P.	and	Mikaela	P.	appeals	from	a	judgment	of	

the	District	Court	(Portland,	Powers,	J.)	terminating	his	parental	rights	to	the	

children	pursuant	to	22	M.R.S.	§	4055(1)(B)(2)	(2016).		Because,	contrary	to	

the	father’s	contention,	the	evidence	supports	the	court’s	factual	findings	and	

the	court	did	not	abuse	its	discretion	in	determining	that	termination	is	in	the	

children’s	best	interest,	we	affirm	the	judgment.	

	     [¶2]		The	court	found	by	clear	and	convincing	evidence	that	the	father	

was	unable	to	protect	the	children	from	jeopardy	or	to	take	responsibility	for	

them	within	a	time	reasonably	calculated	to	meet	their	needs,	and	that	it	was	

in	the	children’s	best	interest	for	his	parental	rights	to	be	terminated.		22	M.R.S.	

§	4055(1)(B)(2)(a),	(b)(i)-(ii);	see	In	re	Caleb	M.,	2017 ME 66,	¶	27,	---	A.3d	---.		

The	court	made	its	determination	based	on	the	following	findings	of	fact	that	

are	supported	by	evidence	in	the	record.		See	In	re	Logan	M.,	2017 ME 23,	¶	3,	
2	

155 A.3d 430 (stating	that	factual	findings	supporting	the	trial	court’s	unfitness	

determination	are	reviewed	for	clear	error);	In	re	Caleb	M.,	2017 ME 66,	¶	33,	

---	A.3d	---	(stating	that	factual	findings	supporting	the	trial	court’s	best	interest	

determination	are	reviewed	for	clear	error).	

	     [¶3]	 	 In	 October	 2014,	 after	 the	 Department	 of	 Health	 and	 Human	

Services	obtained	a	preliminary	child	protection	order	granting	it	custody	of	

the	 children	 upon	 discovering	 that	 they	 had	 been	 neglected	 and	 “generally	

mistreated”	 while	 in	 the	 care	 of	 their	 mother,	 the	 Department	 contacted	 the	

father	 and	 his	 partner,	 who	 herself	 has	 a	 serious	 child	 protection	 history,	

concerning	whether	the	father	could	care	for	the	children.		The	father,	who	had	

not	seen	the	children	since	January	2014,	was	unable	to	do	so.		The	Department	

placed	 the	 children	 with	 a	 foster	 family,	 where	 they	 remain	 more	 than	 two	

years	later.		After	the	Department	took	custody	of	the	children,	the	father	had	

visits	with	them	that	were	always	supervised.		Based	on	the	testimony	of	visit	

supervisors,	the	court	found	that	the	father	“does	an	average	job	[of]	parenting	

.	.	.	during	these	two	hour	visits,”	and	that	he	was	“not	particularly	empathetic”	

toward	the	children.	

	     [¶4]		When	a	February	2016	termination	petition	was	withdrawn,	giving	

the	 father	 extra	 time	 to	 seek	 reunification,	 the	 Department	 developed	 an	
                                                                                       3	

updated,	detailed	reunification	plan.		After	that	plan	was	instituted,	the	father’s	

attendance	 at	 the	 girls’	 medical	 appointments	 became	 worse.	 	 He	 did	 not	

understand	 their	 medical	 needs	 and	 diagnoses,	 or	 know	 their	 therapists’	

names.		He	made	no	progress	in	meeting	the	reunification	plan’s	requirement	

that	he	utilize	a	parenting	coach.		The	plan	also	required	the	father	to	get	mental	

health	treatment	for	issues	that	included	an	anger	problem	and	depression.		He	

felt	 no	 need	 for	 counseling	 or	 dealing	 with	 his	 anger	 issues,	 however,	 even	

though	his	counselor	testified	that	he	still	had	depression	and	unresolved	PTSD	

and	ADHD	diagnoses.		The	counselor	acknowledged	that	the	focus	of	his	work	

was	on	the	father’s	personal	issues,	not	on	his	parenting	skills.	

	     [¶5]		The	court	found	that	the	Department	was	justifiably	concerned	that	

the	father	did	not	act	as	his	children’s	primary	parent,	instead	relying	on	his	

partner	 to	 provide	 most	 of	 the	 care	 for	 his	 “challenging”	 girls,	 and	 that	 a	

separation	between	the	father	and	his	partner,	which	had	occurred	at	least	once	

during	their	relationship,	would	endanger	the	girls’	well-being.		The	court	also	

found	 that	 the	 children—although	 they	 still	 have	 significant	 emotional	 and	

medical	 needs—are	 doing	 well,	 in	 contrast	 to	 the	 “out	 of	 control	 and	

destructive”	behavior	that	they	exhibited	when	they	first	entered	foster	care,	
4	

and	 that	 they	 have	 benefitted	 from	 the	 long-term	 counseling	 and	 frequent	

in-home	services	that	they	have	received.	

	     [¶6]		The	GAL	recommended	termination.		The	court	found	persuasive	

the	GAL’s	opinion	that	(1)	the	father	cannot	safely	care	for	the	children	given	

their	“high	level	of	needs,”	(2)	the	children	do	well	where	they	reside	and	need	

permanency,	and	(3)	that	need	could	be	met	by	adoption.		See	In	re	Caleb	M.,	

2017 ME 66,	¶	27,	---	A.3d	---	(“The	weight	and	credibility	of	the	testimony	and	

other	evidence,	including	GAL	reports,	is	for	the	fact-finder’s	determination.”	

(quotation	marks	omitted)).	

	     [¶7]	 	 Weighing	 all	 of	 the	 evidence,	 the	 court	 found	 that	 “[t]here	 is	 no	

evidence	that	the	.	.	.	unfitness	issue	will	resolve	anytime	soon	enough	to	allow	

the	father	to	protect	and	care	for	the	girls.”		Given	the	court’s	supported	factual	

findings,	 and	 giving	 its	 judgment	 the	 “substantial	 deference”	 to	 which	 it	 is	

entitled,	id.	¶	33	(quotation	marks	omitted),	the	court	did	not	err	in	finding	“by	

clear	and	convincing	evidence[]	at	least	one	ground	of	parental	unfitness,”	id.	

¶	27	(quotation	marks	omitted),	and	did	not	abuse	its	discretion	in	determining	

that	 termination	 of	 the	 father’s	 parental	 rights	 was	 in	 the	 children’s	 best	

interest,	see	id.	¶	34.	
                                                                                 5	

	        The	entry	is:	
	
                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Lauren	Wille,	Esq.,	DeGrinney	Law	Offices,	Portland,	for	appellant	Father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	number	PC-2014-91	
FOR	CLERK	REFERENCE	ONLY